Andrias, J.E, and Friedman, J, dissent in part in a memorandum by Andrias, J.E, as follows:
Because the majority’s failure to dismiss plaintiffs claim pursuant to Labor Law § 240 (1) is predicated upon a misreading of the applicable case law and flawed reasoning, which erroneously attempts to expand the scope of the statute to include “additional bolts” in the enumerated safety devices, I dissent and would also dismiss such claim.
Flaintiff, an ornamental ironworker employed by Archer’s, *409was injured when a threaded six-foot structural steel rod weighing between 10 and 15 pounds, which was loosely connected to a staircase being installed by plaintiffs coworkers on the eighth floor of a building under construction, came loose and fell down an open elevator shaft striking plaintiff, who was two floors below, in the back. Since it is undisputed that the rod in question was not “being hoisted or a load that required securing for the purposes of the undertaking at the time it fell,” Labor Law § 240 (1) does not apply (Roberts v General Elec. Co., 97 NY2d 737, 738 [2002], quoting Narducci v Manhasset Bay Assoc., 96 NY2d 259, 268 [2001]). For section 240 (1) to apply, a plaintiff must show that the object fell while being hoisted or secured, because of the absence or inadequacy of an enumerated safety device (Narducci at 268). As correctly found by the motion court, the “additional bolts,” which counsel for plaintiff urged would have prevented the threaded rod from falling, are not a safety device “of the kind enumerated in the statute.”
The majority’s attempt to distinguish Roberts and Narducci on their facts is unpersuasive as is its reliance upon Outar v City of New York (5 NY3d 731 [2005]) and its characterization of the threaded rod that fell and struck plaintiff as an “integral” part of the work being performed by him at the time of the accident.
In Outar, the injured plaintiff, who was hurt while working on subway tracks, alleged that he was lifting pieces of track when an unsecured dolly fell from a height and struck him. It is impossible to tell from the Second Department’s decision whether the dolly was “being hoisted or was a load that required securing” at the time it fell, and, on a review of submissions, the Court of Appeals merely held that “the dolly was an object that required securing for the purposes of the undertaking (cf. Narducci v Manhasset Bay Assoc., 96 NY2d 259, 268 [2001]).” (Id. at 732.) Moreover, to the extent that the majority finds defendants’ arguments to be based upon a misreading of Narducci and its conclusion that the accident clearly falls within the purview of the statute since plaintiff was struck by a falling object that was not secured, Narducci specifically held that “for section 240 (1) to apply, a plaintiff must show more than simply that an object fell causing injury to a worker. A plaintiff must show that the object fell, while being hoisted or secured, because of the absence or inadequacy of a safety device of the kind enumerated in the statute” (96 NY2d at 268 [citations omitted]). This Court applied this precise formulation in Cammon v City of New York (21 AD3d 196, 200 [2005]), a decision illustrating the type of situation requiring the securing of a load. There, *410plaintiff, who was injured while preparing to hoist a 200-pound section of 12-inch-by- 12-inch timber, presented “unrefuted evidence that the proper use of one or more of the enumerated devices in the section [240 (1)]—ropes, slings or stays—could have prevented the dislodged timber from swinging about wildly and causing his injury.” (Id.) Thus, as this Court held: “Labor Law § 240 (1) is applicable because the timber was ‘a load that required securing for the purposes of the undertaking at the time it fell’ ” (id. [citations omitted]).
In construing the Scaffold Law, which enumerates devices, rather than hazards or circumstances, courts are required to scrutinize two interrelated issues: the work that is being performed by the laborer, and the nature of the protective device and the manner in which it is being utilized (Hargobin v K.A.F.C.I. Corp., 282 AD2d 31, 35 [2001]). Plaintiffs argued in Supreme Court, as they do on appeal, that Labor Law § 240 (1) still controls and was violated because the rod was not properly secured and there was a lack of additional bolts to secure the rod. As noted by the motion court, however, the malfunctioning or absence of a bolt holding a structure in place is the type of hazard normally encountered on a construction site and, while it may be the result of negligence, it does not reflect conduct covered by Labor Law § 240 (1) (see Misseritti v Mark IV Constr. Co., 86 NY2d 487, 490 [1995]; cf. Dias v Stahl, 256 AD2d 235, 236 [1998]).
Plaintiffs also argued below, in support of their motion to reargue their motion for summary judgment, that “[t]he undisputed evidence establishes the complete absence of safety devices, stays, ropes or additional bolts which would have prevented the threaded rod from falling on plaintiff. Clearly, this case is dead on as the stairs and its components were still under construction. The stringers were not yet attached to the threaded rod. In fact, the stringers were being maneuvered into position at the moment of the accident.”
The majority seemingly accepts that argument and is of the opinion that neither Narducci nor Roberts stands for the proposition that an object must fall at the precise moment of being secured during the work process, in order for the statute to apply. In support of its rationale, the majority contends that the glass in Narducci “did not qualify as the type of falling object contemplated by the statute because it was not an integral part of the renovation/construction work [removing steel window frames from the third floor exterior of a fire-damaged warehouse] undertaken by plaintiff that involved the hoisting or securing of objects.” However, while plaintiff’s work in this *411case, hoisting stringers, may be an integral part of the installation of the stairways in the building, the threaded rod that struck plaintiff cannot be brought within the scope of the statute by deeming it “integral,” “necessary” or “incidental” to the hoisting of stringers. The Court of Appeals has specifically rejected an “integral and necessary part” test as “improperly enlarg[ing] the reach of the statute beyond its clear terms” (see Martinez v City of New York, 93 NY2d 322, 326 [1999]; see also Adair v Bestek Light. & Staging Corp., 298 AD2d 153 [2002]).
Finally, as explained by Judge Hancock in Rocovich v Consolidated Edison Co. (78 NY2d 509, 513-514 [1991]), while Labor Law § 240 (1), entitled “Scaffolding and other devices for use of employees,” does not purport to specify the hazards to be avoided, it does specify protective means for the hazards to be avoided. Some of the enumerated devices (e.g., “scaffolding,” and “ladders”) are clearly for the use and protection of persons in gaining access to or working at sites where elevation poses a risk. Other listed devices (e.g., “hoists,” “blocks,” “braces,” “irons” and “stays”) are used as well for lifting or securing loads and materials employed in the work. As held by this Court in Ryan v Morse Diesel (98 AD2d 615, 615-616 [1983]), where plaintiff tripped and fell on a permanently installed but unfinished interior stairway in a building under construction, Labor Law § 240 (1) was inapplicable since the rule of noscitur a sociis limits the construction of the “other devices” of the statute to the company of the specific words preceding it, and under no construction would the staircase in question be deemed to be a scaffold, hoist, stay, ladder, sling, hanger, block, pulley, brace, iron or rope. The same can be said for the “additional bolts” urged as a safety device by plaintiffs in this case.